DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of a generic computer and/or computer equipment such as a processor, memory and computer program code which are used to determine settings based on data, provide the settings for configuration of an exercise device and the data includes specific data such as sleep data.  (Limitations are summarized for brevity in the rejection wherein the actual limitations of the claims should be referenced).  These limitations are directed towards data or mathematical data sets which are evaluated, observed, modified through calculation/formulas/equations to obtain a judgement on determining settings to use for the configuration of a first exercise apparatus.  These acts are mathematical concepts and/or mental processes which can be performed in the human mind or with the aid of paper and pencil.  The courts have explicitly defined mathematical concepts and mental processes as abstract ideas which are judicial exceptions.  These judicial exception(s) are not integrated into a practical application because there is no: improvement to the functioning of the computer itself or other technical field, the use of a particular machine to apply the judicial exception, transformation or reduction of a particular article to a different state or thing.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are extra solution activity.  The different data types obtained and the general functions which the data is used to perform are extra solution activity which does not provide significantly more than the abstract ideas define above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 as amended recites “determining the settings for the one or more exercise variables to at least improve, or avoid at least one of a plurality of health states of the first user caused by the first exercise apparatus each having a different associated risk of health deterioration of the first user's current health state.”  The disclosure does not provide enough directive as to what constitutes deterioration avoidance to render the claimed definite.  For example, is the determination directed towards the utilization of sensors to sense heart rate, the amount of lactic acid in a user’s muscles, etc…  The use of “health states” is ambiguous and the “associated risk of health deterioration of the first user’s current health state” is not defined.  Each person’s risk of health deterioration and health state is different.  One person may not have associated risk of health deterioration similar to another wherein the term associated risk of health deterioration is ambiguous and the health state is ambiguous.  The examiner cannot determine the bounds of what specific code would be required to achieve this functionality and the claim is considered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2011/0065549 A1) in view of Ahmed (US 2015/0251074 A1).

	Regarding claims 1, 19 and 20, Jung teaches an apparatus (See Abstract) which includes computing means to determine based on data representative of a current health state of a first user of a first exercise apparatus, settings for one or more exercise variables of the first exercise apparatus, wherein the settings are tailored to the first user’s current health state and providing the determined settings for configuration of the first exercise apparatus (See [0010+], the adjustments of Jung are based on the current health state “perceived exertion level”.  The control system uses electronics to provide signaling to change the equipment configuration to provide “optimal exercise intensity” which is analogous with being tailed to the users, this is done with input from the health state or perceived exertion level obtained from the user.), Ahmed teaches at least one processor, at least one non-transitory memory with a program code, at least one processor which causes an apparatus to perform different tasks, wherein the data comprises sleep measurements relating to at least the most recent sleep session of the user.  (See [0005+] and [0007+], this includes “sleep states, and the like.” Of [0005] which are inclusive of a most recent sleep session of the first user.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Jung with the teaching of Ahmed to provide means to automatically detect, access, analyze exercise activity, physical recovery states, sleep states and the like (See [0005+]).  The limitations of claims 19 and 20 are encompassed by the limitations of claim 1.

	Regarding claims 2-3, 7-9, 12, 15 and 18, Jung teaches:
Claim 2: See [0042+] which clearly states checking the health condition of the user before playing sports to set the initial exercise intensity.  This is implicit of avoiding health risks as claimed.  Such would be inclusive of setting a proper warmup period to avoid injury.
Claim 3: See [0010+]
Claim 7: See [0010+]
Claim 8: See [0007+]
Claim 9: See [0010+ and 0024+]
Claim 12: See [0010+]
Claim 15: See [0007+]
Claim 18: See [0028+]

	Regarding claims 4-6, 10, 13-14 and 16-17, Ahmed teaches:
Claim 4: See [0170+]
Claim 5: See [0006+]
Claim 6: See [0014+]
Claim 10: See [0035+]
Claim 13: See [0014+]
Claim 14: See [0139+]
Claim 16: See [0139+]
Claim 17: See [0006+]
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Jung with the teaching of Ahmed to provide means to automatically detect, access, analyze exercise activity, physical recovery states, sleep states and the like (See [0005+]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2011/0065549 A1) in view of Ahmed (US 2015/0251074 A1) and Watterson (US 2002/0045519 A1).

	Regarding claim 11, Watterson teaches the identifying of the first exercise apparatus amongst a plurality of different exercise apparatuses and receive from the database the one or more exercise variables for the first exercise apparatus for use in determining the settings.  (See [0121+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Jung with the teaching of Watterson to allow exercise devices to be identified (See [0121+]).

Response to Arguments
With regards to the applicant’s arguments against the Rejection(s) under 35 USC 101 
To summarize the applicant argues that the newly amended claim limitations directed towards “providing signaling of the determined settings causing a change of configuration of the first exercise apparatus; wherein the data comprises sleep measurements relating to at least a most recent sleep session of the first user” provide significantly more than the abstract idea wherein these limitation are not well-understood and constitute a transformation to a different state or thing.
However, the examiner considers the signaling process to be well understood and the act of gathering data to also be well understood in the arts.  The Jung reference at [0010] clearly teaches the use of condition information which is based on gathered sensor data to provide input for an exercise intensity setting device which sets an optimal exercise intensity.  The Ahmed reference clearly teaches the acquisition of sleep data which is easily used as the condition information of Jung.  As such, the combination clearly shows that such are well understood in the arts.   The examiner does not find the limitations directed towards modifying the configuration of an exercise apparatus based on signaling to constitute a transformation to a different state or thing as required to overcome a rejection under 35 USC 101.  MPEP 2106.05 A states as an example of a proper consideration for evaluating whether additional elements amount to an inventive concept: 
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));

	In the Diehr case, the transformation was raw synthetic rubber into precision-molded synthetic rubber which is a different state of rubber as well as a different form of the rubber due to the molding process (changes shape as well as the chemical state of the rubber).  In the instant case, changing the resistance level on a piece of workout equipment or changing the speed on a tread mill does not change the shape of the apparatus or the chemical state of the apparatus.  If the amended claim limitations were in fact the transformation of a particular article to a different state or thing then the use of a manual shifter in an automobile would also be considered such; this is simply not true.
The amended claims simply utilize data to change parameters on a piece of workout equipment.  The act of adjusting workout equipment based on physiological parameters has been manually completed for years by body builders and other gym goers.  Instead of having automated means to determine the users phycological state a user would keep track of past workouts and analyze their own physiological state such as if they were tired or sore to determine the appropriate configured of workout equipment they would be using.  This is an automation of a manual activity.  Reference In re Venner where the court(s) held that:
broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958))	

The automation of a manual activity is not a patentable advance, the utilization of automatic means to determine physiological states and update configurations on workout equipment accordingly is also not a patentable advance.

Regarding the applicant’s arguments against the rejections under 35 USC 103
The applicant argues that Jung does not disclose that the condition information is somehow based on data representative of a current health state of a first user of a first exercise apparatus and provided in signaling causing a change of configuration of a first exercise apparatus.  Cited [0010] of Jung: 
[0010] In order to achieve the above-mentioned objects, according to an aspect of the present invention, there is provided a real time automatic control system of sporting goods that includes: a sensor device outputting condition information including a rating of perceived exertion of a user in real time; a server device storing profile information including health history information and sporting history information of the user; and a exercise intensity setting device setting an optimal exercise intensity by using the condition information and the profile information and controlling the sporting goods in real time in accordance with the optimal exercise intensity.

The data representative of a current health state of a user is the rating of perceived exertion of a user.  There is no persuasive evidence on the record which shows that perceived exertion of a user is not a health state of a user.  Fatigue and muscle strain are health states of a user, perceived or real can affect both mental and physical health states.  The signaling causing a change of configuration of the exercise apparatus is automatic control system of the sporting good which uses the exercise intensity setting device to set an optimal exercise intensity using the condition information.  Such is completed using electronics which use signaling means.  The tailoring of the settings to the users current health state is the use of the automatic control system to achieve optimal exercise intensity.  The current health state of Jung is inclusive of states such as fatigue which are Affected by the perceived exertion.  As such, if the most recent sleep session of the first user resulted in a lower amount a sleep then normal then perceived exertion would be higher as the user would already be fatigued.  Furthermore, Ahmed at [0005+] states “sleep states, and the like” which are inclusive of sleep measurement relating to at least a most recent sleep session of the first user.  
As such, the examiner is not persuaded by the applicant’s arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711